Citation Nr: 0639287	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ear 
condition described as, left chronic suppurative otitis 
media; tympanic membrane perforation, chronic mastoiditis 
with mild to moderate hearing loss, and if so, whether the 
claim to reopen should be granted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 through 
March 1973.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.



FINDINGS OF FACT

1.  An unappealed rating decision in July 1973 denied service 
connection for a left ear condition.  

2.  Evidence received since the July 1973 decision is not 
cumulative of the evidence previously in the record and is 
sufficient, when considered with the evidence previously of 
record, to raise a reasonable possibility of substantiating 
the claim.

3.  There is no competent medical evidence linking the 
veteran's left chronic suppurative otitis media; tympanic 
membrane perforation, chronic mastoiditis with mild to 
moderate hearing loss to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for left chronic suppurative otitis 
media; tympanic membrane perforation, chronic mastoiditis 
with mild to moderate hearing loss is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2005).

2.  Left chronic suppurative otitis media; tympanic membrane 
perforation, chronic mastoiditis with mild to moderate 
hearing loss, was not incurred in, or related to active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

Since the previous, final claim in this decision has been 
reopened, the Board need not address whether the notice 
requirements for new and material evidence, as outlined in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), have been meet.

In the instant case, the Board concludes that the RO letter 
sent in May 2004, (prior to the August 2004 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and VA outpatient reports have been obtained.  The 
veteran was also provided with VA examinations of the left 
ear.  The veteran has not identified any further evidence 
with respect to his claim, and the Board is similarly unaware 
of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


Analysis

The Claim to Reopen:

By a rating decision of July 1973, the RO denied the 
veteran's claim for entitlement to service connection for a 
left ear condition.  The veteran did not appeal this 
decision.  Therefore, the July 1973 decision is a final 
decision.  38 U.S.C.A. § 7105.

The evidence of record at the time of the July 1973 final 
decision included the veteran's service medical records, and 
a VA examination of the left ear.

In May 2004, the veteran submitted a request to reopen his 
claim for entitlement to service connection for left chronic 
suppurative otitis media; tympanic membrane perforation, 
chronic mastoiditis with mild to moderate hearing loss.  The 
evidence submitted since the July 1973 final decision 
includes VA medical records showing a current diagnosis of a 
left ear condition:  left chronic suppurative otitis media; 
tympanic membrane perforation, chronic mastoiditis with mild 
to moderate hearing loss.  

The evidence of record prior to the July 1973 decision did 
not include a current diagnosis of any left ear condition.  
The newly submitted evidence includes a diagnosis of a left 
chronic suppurative otitis media; tympanic membrane 
perforation, chronic mastoiditis with mild to moderate 
hearing loss.  These records were not available to the RO 
prior to their July 1973, decision and bear directly and 
substantially upon the issue for consideration.  Accordingly, 
the Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for left chronic suppurative otitis media; 
tympanic membrane perforation, chronic mastoiditis with mild 
to moderate hearing loss.


De Novo Review:

The veteran contends that his left chronic suppurative otitis 
media; tympanic membrane perforation, chronic mastoiditis 
with mild to moderate hearing loss was caused by active 
service, specifically that shooting guns caused his hearing 
loss.

The veteran's service medical records are silent to any 
complaints of, or treatment for, any hearing loss or ear 
condition.  The veteran's report of medical history upon 
enlistment, dated February 1971 did not note any 
abnormalities of the ears, or complaints of hearing loss.  
Examination upon enlistment, of the same date, noted normal 
ears and normal hearing.  The enlistment examination noted no 
abnormalities of the ears, and audiometric testing revealed 
normal hearing with decibels of 30, 20, 15, 20, 15, and 25 at 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Examination upon separation, dated January 
1973, showed no abnormalities of the ears and normal hearing, 
with audiometric testing showing decibels of 10, 10, 0 and 15 
at frequencies of 500, 1000, 2000, and 4000 Hertz, 
respectively.  

The veteran was afforded a VA examination of the left ear in 
June 1973, one year after discharge from service.  The 
examiner noted a normal left ear canal with a clear tympanic 
membrane.

The veteran submitted VA outpatient reports dated July 1973 
through October 1975, September 1983 through December 1983, 
January 1992, through November 1993, and July 2003 through 
July 2004.  These records note diagnoses including diabetes 
mellitus, schizophrenia, hypertension, hperlipidemia, and 
moderately severe sensorineural hearing loss in the left ear.  
Records submitted from July 2003 through July 2004 note 
treatment for recurrent cholesteatoma of postmastoidecotmy 
cavity, left chronic suppurative otitis media, and conductive 
hearing loss of the middle ear.

The veteran was afforded a VA examination of the left ear in 
July 2004.  During the examination, the veteran gave a 
history of recurrent left ear discharge since 1972, secondary 
to a puncture by a rifle shot, and a history of left ear 
surgery in 1999 and 2002.  Physical examination revealed no 
deformity of the auricle.  There was discharge in the 
external ear canal.  The left tympanic membrane had a 
perforation, purulent discharge, and pyogenic franuloma.  The 
left tympanum was affected by the last tympanic membrane 
perforation.  The mastoids had discharge in the left ear.  
The physician noted that hearing loss and purulent discharge 
were secondary to the veteran's left ear disease.  The 
examiner provided a diagnosis of left ear tympanic membrane 
perforation, chronic suppurative otitis media, left ear, 
chronic mastoiditis of the left ear; mild to moderate 
conductive hearing loss from 500 Hertz to 1500 Hertz.

The veteran was afforded a second VA examination of the left 
ear in July 2004 during which he reported a history of 
recurrent suppurative otitis media in the left ear after ear 
trauma that was the result of a bomb explosion.  The veteran 
also complained of tinnitus in the left ear.  The examiner 
provided a diagnosis of mild to moderate conductive hearing 
loss from 500 Hertz to 1500 Hertz, borderline normal hearing 
from 2000 Hertz to 3000 Hertz, and a mild loss at 4000 Hertz, 
with excellent speech recognition ability.

The veteran also submitted a statement from a private 
physician, dated April 2005, indicating that the veteran has 
permanent sensorinueral hearing loss and requires the use of 
a hearing aid.

While the veteran currently has hearing loss in his left ear 
as the result of left chronic suppurative otitis media; 
tympanic membrane perforation, chronic mastoiditis, there is 
no medical evidence showing that the veteran's current 
disability is the result of his active service.  The 
veteran's service medical records reveal normal hearing upon 
discharge from service.  Additionally, while the veteran gave 
a history of noise exposure during service and a history of 
recurrent discharge since 1972, service records are devoid of 
any complaints of hearing loss, exposure to loud noise, or 
left ear discharge during service.  Evidence that is simply 
the information recorded by the medical examiner from the 
veteran, unenhanced by any additional medical comment by that 
examiner does not constitute "competent medical evidence." 
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, 
the first documented complaint of a left ear condition is in 
2003, with a history of surgery in 1999 and 2002 to correct a 
left ear condition, nearly thirty years after discharge from 
service.

As there is no competent medical evidence linking the 
veteran's current left ear disabilities to service, the Board 
must find that the preponderance of the evidence is against 
the claim; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence has been received and the claim for 
service connection for a left ear condition, described as 
left chronic suppurative otitis media; tympanic membrane 
perforation, chronic mastoiditis with mild to moderate 
hearing loss, is reopened.  To this extent, the appeal is 
granted.

Service connection for a left ear condition, described as 
left chronic suppurative otitis media; tympanic membrane 
perforation, chronic mastoiditis with mild to moderate 
hearing loss, is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


